Citation Nr: 9911243	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Feasibility of vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from April 1972 to April 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

This case is not ready for appellate review.  Additional 
evidence was associated with the record following the 
issuance of the statement of the case in April 1996, 
including VA inpatient records dated through November 1996 
and the report of a VA psychiatric examination conducted in 
February 1997 for evaluation of the appellant's service-
connected post-traumatic stress disorder.  This evidence was 
received by the RO prior to transfer of the claims file to 
the Board.  Although partially duplicative, a substantial 
portion of the records are clearly relevant to the 
adjudication of this case.  The appellant's representative 
has proffered excellent argument in this regard in the 
"Informal Brief of Appellant in Appealed Case," dated April 
1, 1999.  Consequently, the Board is required to remand this 
case to the RO for review and preparation of a supplemental 
statement of the case by its VR&C Division.  38 C.F.R. 
§§ 19.31, 19.37(a) (1998).

Additionally, it is noted that the appellant requested a 
hearing to be held at the RO.  See Statement in Support of 
Claim, VA Form 21-4138 (April 25, 1996).  He did not specify 
whether he desired a Travel Board hearing.  This matter 
should be clarified, and an appropriate personal hearing 
(before either a RO Hearing Officer or a traveling Member of 
the Board) should be scheduled.

Finally, the Board notes that the appellant's representative 
filed an informal claim for a number of issues in a letter 
dated July 22, 1998.  This matter is referred to the RO for 
appropriate development and adjudication.
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
through his representative and request 
clarification as to the kind of hearing 
requested in his statement dated April 
25, 1996.  The RO should then schedule a 
hearing, to be conducted either by a 
Hearing Officer or a traveling member of 
the Board at the RO.  If a Travel Board 
hearing is requested, the RO should 
proceed to readjudicate the case as 
instructed below and then schedule the 
hearing according to established 
procedures.

2.  The VR&C Division should readjudicate 
the issue presently certified for appeal 
to the Board with consideration given to 
all of the evidence of record, as alluded 
to above.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

3.  The RO must develop and adjudicate 
the appellant's informal claims as set 
forth in his representative's letter of 
July 22, 1998.  Notice of the RO's 
decision regarding the claims, to include 
notice of his appellate rights attaching 
thereto if the decision on an issue is in 
any way adverse to the appellant, should 
be furnished in accordance with 
established claims processing procedures.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

